Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 10/12/2021.
Allowable Subject Matter
4. Claims 1 and 10 are allowed. 
5. Claims 2-9, and 11-14 are allowed as being dependent on the independent claim.
6. The following is an examiner's statement of reasons for allowance: Applicant’s amendments and arguments filed with the office on 10/12/2021 were fully considered and found to be persuasive. Amended claims overcome the closest cited prior art of record cited in the office action dated 07/12/2021. 
The closest cited prior art of record, Kumar et al (US 2020/0150174 A1) teaches, an integrated circuit die has a peripheral edge and a seal ring extending along the peripheral edge and surrounding a functional integrated circuit area. A test logic circuit located within the functional integrated circuit area generates a serial input data signal for application to a first end of a sensing conductive wire line extending around the seal ring between the seal ring and the peripheral edge of the integrated circuit die. Propagation of the serial input data signal along the sensing conductive wire line produces a serial output data signal at a second end of the sensing conductive wire line. The test logic circuit compares data patterns of the serial input data signal and serial output data signal to detect damage at the peripheral edge of the integrated circuit die.

Kumar et al (US 2020/0150174 A1) and Wu et al (US 2020/0219826 A1), neither individually nor in combination fail to teach, “A semiconductor die, comprising: a crack stop structure located in a periphery region of the semiconductor die, wherein the crack stop structure is biased by a first voltage; at least one edge seal structure located between the crack stop structure and an integrated circuit region of the semiconductor die, wherein the at least one edge seal structure is biased by the first voltage in a normal mode and is biased by a second voltage different from the first voltage in a test mode; and a selector circuit coupled to the at least one edge seal structure and configured to receive the first voltage, the second voltage and a control signal for placing the semiconductor die in the normal mode or the test mode, and select and output one of the first voltage and the second voltage to the at least one edge seal structure according to the control signal, wherein when a first test current flows from the edge 
 “A method for detecting an edge crack in a semiconductor die, wherein the semiconductor die comprises a crack stop structure located in a periphery region of the semiconductor die and biased by a first voltage and at least one edge seal structure located between the crack stop structure and an integrated circuit region of the semiconductor die, the method comprising: receiving a first voltage, a second voltage and a control signal for placing the semiconductor die in a normal mode or a test mode, wherein the second voltage is different from the first voltage; outputting the first voltage to the at least one edge seal structure in the normal mode, and receiving a reference current from the crack stop structure or the at least one edge seal structure; outputting the second voltage to the at least one edge seal structure in the test mode, and receiving a test current from the crack stop structure or the at least one edge seal structure; comparing the test current to the reference current for generating a comparison result; and determining whether there is a crack in the periphery region according to the 5Customer No.: 31561 Docket No.: 091448-US-PA Application No.: 16/897,216comparison result, wherein the crack stop structure is biased by the first voltage in the test mode and the normal mode, wherein the test current includes a first test current provided by the crack stop structure, and when the first test current flows from the edge seal structure to the crack stop structure in the test mode, it means there is a crack between the edge seal structure and the crack stop structure (as recited in the independent claim 10).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached on Monday-Friday, 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Patent Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858